IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State Corrections                  :
Officers Association,                           :
                        Petitioner              :
                                                :
                v.                              :    No. 203 C.D. 2020
                                                :    Argued: October 15, 2020
Department of Corrections,                      :
State Correctional Institution                  :
at Benner,                                      :
                           Respondent           :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge


OPINION BY JUDGE BROBSON                             FILED: December 15, 2020

       Pennsylvania State Corrections Officers Association (Association) petitions
for review of a grievance arbitration award (De Treux Award), dated
January 20, 2020, issued pursuant to the Public Employe Relations Act (PERA).1
Arbitrator Walter De Treux denied the Association’s grievance and concluded that
the Commonwealth of Pennsylvania, Department of Corrections (Department)
violated neither the relevant terms of the Collective Bargaining Agreement (CBA)2
nor previously issued binding arbitration awards (Colflesh Awards),3 when it split

       1
           Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-.2301.
       2
         The Commonwealth of Pennsylvania and the Association were parties to the CBA, which
was in effect from July 1, 2017, to June 30, 2020. (Reproduced Record (R.R.) at 1a-13a.)
       3
         As will be discussed at greater length in this opinion, the Colflesh Awards resulted from
binding arbitration concerning the Commonwealth’s State Correctional Institutions (SCIs) and bid
post positions. See Dep’t of Corr. & Pa. State Corr. Officers Ass’n (Statewide Bid Post
(Footnote continued on next page…)
bid the Infirmary Officer and Psychiatric Observation Cell (POC) Officer relief
positions at the State Correctional Institution at Benner Township (SCI-Benner).
For the reasons that follow, we affirm the decision.
                                   I. BACKGROUND
       The facts underlying this matter are not in dispute. The Department and its
employees are responsible for the care, custody, and control of inmates. In this
regard, Article 2, Section 1 of the CBA provides, in pertinent part:
              It is understood and agreed that the [Department], at its sound
       discretion, possesses the right, in accordance with applicable laws, to
       manage all operations including the direction of the working force and
       the right to plan, direct, and control the operation of all equipment and
       other property of the [Department], except as modified by this
       Agreement.
              Matters of inherent managerial policy are reserved exclusively to
       the [Department]. These include but shall not be limited to such areas
       of discretion or policy as the functions and programs of the
       [Department], standards of service, its’ [sic] overall budget, utilization
       of technology, the organizational structure and selection and direction
       of personnel.

(R.R. at 4a.) The Department has broad managerial discretion over how the prison
operates, but it can, as it did in this case, agree to limit that discretion in situations
where it bargained with the Association per the provisions of the CBA.
       Operating a prison is a twenty-four-hour responsibility, and corrections
officers (COs) are assigned to day, evening, and night shifts at each SCI.
The Department’s operational responsibilities occur seven days of the week,


Grievance), AAA Case No. 14-3900-00908-09 (May 29, 2010); Award on Implementation, dated
November 20, 2011. (R.R. at 18a-52a.) We note that the Department refers to the May 2010
Colflesh decision as an award, and the November 2011 “implementation” of the Colflesh decision
as an award. The Association refers to both the May 2010 decision and the November 2011
decision as one award. Although it does not affect the analysis of our decision, for purposes of
consistency, we will refer to the plural Colflesh Awards in this opinion.

                                               2
resulting in COs working weekends and holidays. Additionally, during a work shift,
the amount of contact a CO has with inmates, as well as the control over a “post”
(i.e., a specific assignment for that particular day), varies, with some posts having
routine and regular contact with inmates, while others have very little to no contact.
The parties have incorporated a process into the CBA that allows a CO, who is the
most qualified senior bidder, the opportunity to work his or her shift at one of the
more desirable posts, referred to as a “bid post.” The CBA, Article 33, Section 18,
provides:
             A [b]id [p]ost is a [CO] post that is desirable because it involves
      considerably reduced and/or limited inmate contact and control and,
      consequently, involves less of the demands normally associated with
      exercising care, custody and/or control over inmates for an eight-hour
      shift. Additionally, the work hours and/or days of such positions may
      be those typically considered as premium (i.e. 8 a.m.-4 p.m., Monday
      through Friday), but not necessarily operated on those hours and/or
      days.

(R.R. at 8a.) Article 33, Section 18(b) of the CBA provides, in relevant part:
             The [Department] agrees to post any vacancy in a permanent job
      assignment (i.e. not involving promotion) 15 days prior to the filling of
      such vacancy unless an emergency requires a lesser period of time.
      Employees at an institution . . . who are in the eligible job classification
      will be given an opportunity to bid on such a vacancy and preference
      shall be granted onto the qualified senior bidder. Whenever the
      vacancy is filled by a person other than the most qualified senior
      eligible employee bidding on the job, the institution superintendent or
      his representative will explain to the most qualified senior eligible
      employee the reason for selecting a less senior person . . . [and] [a]
      grievance under this Section may be pursued . . . .

(Id.) Article 33, Section 18(h) of the CBA provides:
            In the event that a new position is created after the issuance of
      this award [(i.e., the Colflesh Awards)], and the parties are unable to
      agree whether the new position constitutes a bid post, the dispute will



                                           3
        be resolved by submission to the grievance and arbitration process set
        forth in Article 35 of this [CBA].[4]

(R.R. at 9a.) Accordingly, Article 33, Section 18 of the CBA limits the Department’s
managerial discretion to assign COs to certain posts within the SCI if the post
constitutes a bid post.
        Historically, the issue of which posts were bid posts varied across the SCIs in
the Commonwealth.            This ultimately led to arbitration between the parties, a
decision, and the implementation of the Colflesh Awards on November 20, 2011.5
Arbitrator Ralph H. Colflesh reviewed the various CO posts at each SCI and, after
twelve days of arbitration hearings, used the following factors to decide which posts
were bid posts: (1) the number of inmates with whom a CO on the post has to have
“contact” with and have “control” over; (2) the frequency during an eight-hour shift
that inmates must be contacted and controlled on the post; and (3) the intensity
(otherwise described as the degree of effort) of the contact and control the CO must
exert on the post. Arbitrator Colflesh then reviewed twenty-eight common posts
within each SCI and, using his three factors, decided whether each post would be a
bid post (assigned based on seniority) or a non-bid post (assigned by the
Department’s discretion). The arbitration resulted in awards that provided the
Department and Association with statewide consistency on which positions at the
SCIs were bid posts.



        4
         The remaining subsections of Article 33, Section 18, concern matters relating to: (1) the
permanent removal of employees for performance reasons from bid posts; (2) the procedures the
parties must follow when removing an employee for performance issues from a bid post;
and (3) emergency situations and inactivity that affect the need to fill the bid post. (R.R. at 8a, 9a.)
        For additional information on the parties’ lengthy history concerning bid posts and their
        5

various collective bargaining agreements and side letters, see Department of Corrections v.
Pennsylvania State Corrections Officers Association, 38 A.3d 975 (Pa. Cmwlth. 2011).

                                                   4
       When a CO is awarded a bid post, the expectation is that he or she will remain
at the post for the entire shift, absent being “relieved” by another CO for breaks or
mealtimes during the shift (i.e., a relief post). Arbitrator Colflesh deemed that the
relief posts should also be awarded to a qualified senior bidder under the terms of
the CBA. As to relief posts, the Colflesh Awards provide, in pertinent part:
              A post as used in my award includes [r]elief day posts for all
       those posts identified. These shall be bid except when management
       determines it to be necessary to fill such a post with a trainee to acquire
       the requisite training. Provided that relief bids shall be developed to
       cover multiple reliefs within the designated post. No relief bid shall be
       for a period of less than [two] days. With respect to reliefs, if the duties
       of a relief holder are not being performed during any period of a shift,
       the incumbent holding the relief bid shall be reassigned as necessary
       for that time.

(R.R. at 48a, 49a.) Although the Department initially disputed that the relief post
needed to be a bid post position, it ultimately agreed that relief posts should also be
awarded to the qualified senior bidder. The disagreement remaining between the
parties now focuses on how (i.e., which position should be utilized) to provide relief
for the SCI-Benner POC bid post.
       As a background, beginning in September 2018, the Department began
rotating the CO assigned to the POC (POC Officer) with a CO assigned as a Utility
Officer, a non-bid post position.6 The POC Officer rotated back and forth between
the POC and another CO position. Later, the Department used the Infirmary Officer,

       6
          In August 2018, Department Policy 13.8.1, Access to Mental Health Care Procedures
Manual, Section 2-Delivery of Mental Health Services, changed concerning observation levels for
suicidal or potentially suicidal inmates housed within the SCI-Benner POC. (R.R. at 164a.)
The revised Department policy established three levels of observation for COs depending on the
particular inmate’s psychological needs as determined by a psychiatric provider—constant, close,
and regular watches. (R.R. at 142a-43a.) Two of the levels of observation, constant watch and
close watch, require that the POC Officer be relieved every two hours when posted at the position.
(Id.)

                                                5
a bid post position, to relieve the POC Officer in a “split bid” arrangement.
“Split bid arrangements” occur when one CO bid post is used as the relief for another
CO bid post. The Association disagreed with the Department’s use of the Infirmary
Officer in the split bid arrangement.7 The Association wanted the Department to use
the Utility Officer as the relief position, provided that the Utility Officer became a
bid post. Local Association President, Jonathan Gray, filed a class action grievance
with the Department on September 26, 2018, citing Article 33, Section 18 of the
CBA and claiming “[m]anagement is removing the POC Officer from his bid job on
all shifts. Make grievants whole.”8 (R.R. at 15a.)
       An arbitration hearing was held at SCI-Benner on October 21, 2019.
(R.R. at 154a-60a.) Arbitrator De Treux, after the hearing, allowed the parties to file
post-hearing briefs. Arbitrator De Treux noted in his Award that the parties were
not able to agree on how to define the issue at the hearing; both parties, however,
agreed to allow him to frame the issue. (R.R. at 175a.) Arbitrator De Treux defined
the issue as follows:
             [Whether] the determination by SCI[-]Benner management to
       have the [POC] [b]id [p]ost [r]elief be a split bid with the Infirmary
       Officer position violate[s] Article 33, Section 18 of the [CBA] or the
       Colflesh Award[s][.] If so, what shall be the remedy?

(Id.) Arbitrator De Treux explained:

       7
         We note that in the past the Department and Association agreed on a split bid arrangement
for the SCI-Benner Outside Perimeter bid post and the Closed Circuit TV Monitor bid post.
(R.R. at 166a.) In the present case, the Association did not agree to the Infirmary Officer and
POC Officer split bid arrangement.
       8
          On February 6, 2019, the parties’ dispute was processed to a step one meeting pursuant
to the terms of the grievance procedure in the CBA. At this procedural level, the Department did
not want the POC Officer relief position to be a split bid post. (R.R. at 14a.) Before the arbitration
hearing, however, the Department reviewed its position and agreed that the relief position for the
POC Officer should be a split bid post. (R.R. at 14a, 72a, 176a.)

                                                  6
             The issue now presented by this evolving grievance is not
      whether management has the discretion to bid the POC [b]id [p]ost
      [r]elief position as it sees fit; but rather, [the issue is] how the position
      should be bid based on the needs and efficient operation of the facility
      and consistent with the [CBA] and Colflesh Award[s].

(R.R. at 176a-77a.)
      Arbitrator De Treux, after determining the relevant issue, disagreed with the
Department’s argument that Article 2, Section 1 of the CBA gave it unilateral
discretion to determine how the POC relief position should be filled. (R.R. at 176a.)
Arbitrator De Treux recognized that, while the Department’s managerial rights
provision in the CBA is broad, it is restricted by the final phrase in Section 1—
“except as modified by this agreement.” (Id.) Moreover, Arbitrator De Treux
observed that “[t]he parties’ extensive negotiation and subsequent arbitrations
related to [b]id [p]osts strongly indicate[s] that [b]id [p]osts are not simply left to
[the Department’s] discretion.” (Id.)
      Arbitrator De Treux, recognizing that the parties differed on how the position
should be relieved, relied on SCI-Benner Major of the Guard Alfred Taylor’s
(Major Taylor) testimony at the arbitration hearing that supported a split bid relief
position between the Infirmary Officer and the POC Officer. Arbitrator De Treux
summarized Major Taylor’s testimony, as follows:
             [T]he Infirmary Officer is required to be aware of the inmates in
      the [I]nfirmary, including those in the POCs; and the POC and
      Infirmary Officers are familiar with the medical professionals who
      attend to the inmates. The Infirmary Officer is also responsible for the
      head count of the POCs and Infirmary inmates and [the Infirmary
      Officer] orders and delivers meal[s] to the inmates in the POCs . . . .
      [He] discourages the use of Utility Officers as POC relief because it
      affects the institution’s ability to use Utility COs to perform a wide
      variety of functions throughout the prison. He explained that if he had
      to use one Utility Officer per shift for POC relief, one of three dining
      halls may have to be shut down, head counts could be delayed, and the
      ability to take inmates to recreational activities could be impacted.
                                           7
        He also noted that Utility Officers are used to transport inmates outside
        the prison, e.g., to the hospital. A Utility Officer designated as POC
        [r]elief could not be given an assignment that takes him/her outside the
        prison. [He] stated that he currently taps different Utility Officers shift
        to shift and during shifts to relieve the POC Officer based on
        operational considerations. He has not been able to designate one
        specific Utility Officer to provide relief due to the varying assignments
        and duties of the Utility Officers. He acknowledged that the POC
        Officer backfills for the Utility Officer, but logistical and operational
        issues have not always allowed for a seamless and timely transition.

(R.R. at 177a-78a.) Arbitrator De Treux noted that the Association argued for a split
bid relief position using the Utility Officer and the POC Officer and also asserted
that the CBA and the Colflesh Awards did not allow for the blending of bid positions.
(R.R. at 178a.) Arbitrator De Treux determined that the Association’s support for
this “argument, however, is not readily apparent.” (Id.) Arbitrator De Treux
reasoned that the Association’s reliance on the Colflesh factors would help
“determine whether a post should be bid, not how it should be bid,” and the
Association “has not cited to any provision of the [CBA] or the Colflesh Awards
that would suggest the [Department] is prohibited from blending bid post positions
to provide relief.” (R.R. at 179a.) Arbitrator De Treux further explained:
                Clearly, it is desirable for the Association and the bargaining unit
        to have a new bid post position open to any eligible bargaining unit
        member who wishes to bid on it. Article [33, Section] 18(h) is the only
        contract provision that addresses new positions created after the
        issuance of the Colflesh Award[s]. It refers to disputes over whether
        the new position should be a bid post, not how that new position should
        be bid. As such, there is a gap in the contract language that has to be
        filled by the parties through negotiations rather than through arbitration.
        There is simply no contractual basis on which to blanketly [sic] declare
        that the blending of bid posts to provide relief is contrary to the parties’
        agreement or the Colflesh Award[s].

(Id.)   Arbitrator De Treux concluded that the Association had not offered an
operational argument for the use of a split bid relief between the POC Officer and

                                             8
the Utility Officer; accordingly, he found that Major Taylor’s testimony “on the
efficiency of a split bid between the POC Officer and [the] Infirmary Officer stands
unrefuted” and determined that the POC bid post relief could be split between the
POC Officer and the Infirmary Officer. (R.R. at 179a, 180a.) This appeal followed.
                                 II. DISCUSSION
      The Association requests that Arbitrator De Treux’s Award be vacated and its
grievance sustained because the POC bid post relief position cannot be blended with
an already established position; instead, the position must be subject to CO bidding
as a bid post. The Association argues that the Colflesh Awards are precedent and
that allowing the POC bid post relief position to be split is contrary to the Colflesh
Awards and the CBA. The Association also argues that evidence of past practices
of the parties supports that the POC bid post relief position cannot be split between
the POC Officer and the Infirmary Officer. Finally, the Association argues that the
Department’s managerial prerogative is an insufficient basis to split the bid post
relief, is contrary to the Colflesh Awards, and does not logically flow from the
parties’ CBA.
      Our standard of review for grievance arbitration awards is the “essence test.”
Millcreek Twp. Sch. Dist. v. Millcreek Educ. Support Pers. Ass’n, 210 A.3d 993,
1001 (Pa. 2019). The essence test is an exceptionally deferential standard because
binding arbitration is a highly favored method of dispute resolution.
Northumberland Cnty. Comm’rs v. Am. Fed’n of State, Cnty. & Mun. Emps.,
AFL-CIO Local 2016, Council 86, 71 A.3d 367, 374 (Pa. Cmwlth. 2013). An
arbitrator’s award must draw its essence from the collective bargaining agreement.
State Sys. of Higher Educ. (Cheyney Univ.) v. State Coll. Univ. Pro. Ass’n
(PSEA-NEA), 743 A.2d 405, 413 (Pa. 1999). Pursuant to the “essence test,” an


                                          9
award should be upheld if: (1) the issue, as properly defined, is within the terms of
the collective bargaining agreement; and (2) the arbitrator’s award can be rationally
derived from the collective bargaining agreement.9 Westmoreland Intermediate
Unit # 7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educ. Support
Pers. Ass’n, PSEA/NEA, 939 A.2d 855, 863 (Pa. 2007).
       It is well-established law, however, that “[a]n arbitrator’s findings of fact are
not reviewable by an appellate court, and[,] as long as he has arguably construed or
applied the collective bargaining agreement, an appellate court may not
second-guess his findings of fact or interpretation.” Pa. Tpk. Comm’n, 87 A.3d
at 909. Further, a reviewing court may not engage in a merits review of the matter
and will only vacate an arbitrator’s award where the award indisputably and
genuinely is without foundation in, or fails to logically flow from, the collective
bargaining agreement. Westmoreland Intermediate Unit # 7, 939 A.2d at 863;
Cheyney Univ., 743 A.2d at 413.
       With our standard of review in mind, we address the first essence test factor—
whether the issue, as properly defined, is within the terms of the CBA. As noted
above, Arbitrator De Treux defined the issue as follows:
             [Whether] the determination by SCI[-]Benner[’s] management
       to have the [POC] [b]id [p]ost relief be a split bid with the Infirmary
       Officer position violate[s] Article 33, Section 18 of the [CBA] or the
       Colflesh Award[s][.] If so, what shall be the remedy?




       9
         There is also a narrow exception to the essence test, used when the arbitration award
contravenes well-settled public policy. Pa. Tpk. Comm’n v. Teamsters Local Union No. 77,
87 A.3d 904, 911 (Pa. Cmwlth. 2014). Neither party argues that the public policy exception to the
essence test applies in this case.

                                               10
(R.R. at 175a.) As neither party has argued in their briefs that Arbitrator De Treux’s
framing of the issue is improper, we consider this to be the properly defined issue in
this matter.
      We next must determine if this issue is within the confines of the CBA.
The CBA provides two sections that the parties each have relied upon in their
respective arguments—Article 2, Section 1 of the CBA, which gives the Department
broad management rights to operate the Commonwealth’s SCIs subject to some
limitations, and Article 33, Section 18 of the CBA, which addresses numerous
matters related to bid post positions. Absent from the express language of Article 33,
Section 18 of the CBA, however, is the issue before us—how the relief for bid post
positions should be determined. Nevertheless, given the broad scope of bid protest
issues in Article 33, Section 18 and the parties’ specific desire to grieve and arbitrate
issues, such as when a new position constitutes a bid post in Section 18(h), we agree
with Arbitrator De Treux that the decision how the relief for a bid post should be
determined is implicitly within the scope of the language used in this section of the
CBA, and it is the parties’ intent to grieve and arbitrate this dispute to a resolution.
Accordingly, we conclude that the issue as framed by Arbitrator De Treux is within
the confines of the CBA.
      As a matter preliminary to addressing the second factor in the essence test,
we must address the Association’s argument that the De Treux Award fails, in part,
because it ignores the Colflesh Awards as precedent. The Association, to support
its argument that the Colflesh Awards are precedential, directs our attention to three
of this Court’s prior cases.
      First, in Pennsylvania State Police v. Pennsylvania State Troopers
Association, 840 A.2d 1059 (Pa. Cmwlth.) (Troopers Association), appeal


                                           11
denied, 853 A.2d 363 (Pa. 2004), we reviewed the Pennsylvania State Police’s (PSP)
appeal from an arbitration award sustaining a grievance filed by the Troopers
Association that argued PSP lacked just cause to transfer a trooper out of a
specialized position. The arbitrator determined that PSP’s transfer of the employee
was for disciplinary reasons and, under the collective bargaining agreement, all
disciplinary transfers could be grieved. In reaching this conclusion, the arbitrator
“examined prior arbitration decisions resolving grievances filed over the removal of
members from specialized positions.” Troopers Association, 840 A.2d at 1061.
In concluding that the arbitrator did not exceed his authority, we observed that the
arbitrator “interpreted the [collective bargaining agreement] and prior arbitration
awards to permit arbitral review if the transfer was a disciplinary measure . . . [and]
[t]hat the transfer was made for disciplinary reasons was plainly a finding of fact.”
Id. at 1063.
      Second, in Bradford Area School District v. Bradford Area Education
Association, 663 A.2d 862 (Pa. Cmwlth. 1995), appeal denied, 674 A.2d 1076
(Pa. 1996), involving opposing interpretations of the collective bargaining
agreement between the parties, this Court noted:
             Although we have never given preclusive effect to a
      pre[-]arbitration grievance decision, our recent decision in School
      District of Philadelphia v. Philadelphia Federation of Teachers, . . .
      651 A.2d 1152 ([Pa. Cmwlth.] 1994) [(Federation of Teachers), appeal
      denied sub nom. Philadelphia Federation of Teachers, Local 3,
      American Federation of Teachers, AFL-CIO v. School District of
      Philadelphia, 668 A.2d 1141 (Pa. 1995)], recognizes that for the sake
      of stability in collective bargaining relations, an arbitrator must accept




                                          12
       a prior arbitration decision interpreting an identical contract provision
       in a subsequent arbitration involving the same parties.[10]

Bradford Area Sch. Dist., 663 A.2d at 864 n.1.
       Third, the Association argues that Federation of Teachers supports its position
that “an award is in conflict with the essence test where it fails to follow prior
arbitration decisions which involve[] the same parties and the same contract
provisions.” (Association’s Brief at 21.) In Federation of Teachers, the school
district appealed the arbitrator’s award that prohibited the school district from
changing the content of certain jobs. Fed’n of Tchrs., 651 A.2d at 1153. The
arbitrator, “[i]n a prior dispute between the parties involving the interpretation of the
same provision of the parties’ collective bargaining agreement . . . [and] relying upon
previous arbitration decisions, held that past practice cannot contravene the [school]
[d]istrict’s unilateral power under the [a]greement to change the content of jobs.”
Id. The Court of Common Pleas of Philadelphia County denied the school district’s
petition for review to set aside the award. On appeal to this Court, after applying the
essence test, we concluded that the arbitrator’s award contradicted his prior decision
and those upon which he relied, involving the same parties, the same controlling
issue, and the same or substantially the same clauses of the agreement and, therefore,
did not represent a legitimate and reasonable interpretation of the agreement. Id.
       Relying on the aforementioned cases, the Association argues that the Colflesh
Awards are precedential because they concerned the same parties (i.e., the


       10
          In Bradford Area School District, we also recognized that, “[i]n the context of grievance
resolution under the terms of a collective bargaining agreement, when a grievance has been
submitted and no appeal is taken to the next level, the issue is resolved and binding pursuant to the
terms of the collective bargaining agreement.” Bradford Area Sch. Dist., 663 A.2d at 864 (citing
Moshannon Valley Sch. Dist. v. Pa. Labor Rels. Bd., 597 A.2d 229 (Pa. Cmwlth. 1991), appeal
denied, 609 A.2d 170 (Pa. 1992)).

                                                13
Association and Department), addressed the same controlling issue (i.e., bid post
positions), and interpreted substantially similar clauses of the respective collective
bargaining agreements. (Association’s Brief at 21.) The Department counters that
the Colflesh Awards have no precedential value in this situation. (Department’s
Brief at 11.) Specifically:
             Arbitrator De Treux was not bound by those prior awards as
      precedent when he drafted his recent decision and award. The instant
      matter obviously involves a different arbitrator (De Treux) than the
      prior Colflesh Awards . . . . More importantly, the prior Colflesh
      Awards did not involve the same contractual dispute or the same
      controlling issue between the parties. Again, Arbitrator Colflesh was
      called upon by the parties years ago to determine which positions within
      the [Department’s] correctional institutions should be considered bid
      posts within the meaning of the CBA. The current dispute involves a
      completely different issue/dispute: how the employer may conduct the
      bidding for a specific post vacancy, i.e., whether the CBA permits the
      employer to split the POC [b]id [p]ost [relief] position between the POC
      Officer and the Infirmary Officer. Certainly then, Arbitrator De Treux
      here was not bound by the prior Colflesh Awards as precedent . . . .
            Regardless of whether Arbitrator De Treux was required to
      consider the Colflesh Awards as precedential, those prior awards
      offered no relevant substantive precedential value in this matter
      because they did not involve or contain legal analysis on the issue
      involved here.

(Department’s Brief at 11, 12.)       After careful consideration, we agree with
Arbitrator De Treux and the Department that the Colflesh Awards are not
precedential in this matter.
      While the Colflesh Awards provide relevant factual background to the issue
in this case and include persuasive and logical rationales as to how the arbitration
was decided, the central issue involved in the Colflesh Awards was whether a post
should be bid rather than how a bid post relief position should be filled. The Colflesh
Awards provide a foundation and have persuasive value for the more nuanced issue


                                          14
of how a particular bid post position should be relieved, but the decisions do not
establish binding precedent that Arbitrator De Treux was required to follow here.
      Moving to the second factor of the essence test, we must determine if
Arbitrator De Treux’s Award is rationally derived from the CBA. The Association
argues that the De Treux Award, which allows the POC bid post relief position to be
split bid, is contrary to the Colflesh Awards and, therefore, is not rationally derived
from the parties’ CBA. The Association’s argument fails for three reasons. First, as
we previously determined, the Colflesh Awards are not precedential for the issue in
this case—how a bid post relief position should be filled. Second, the record reflects
that the Department is using a bid post position, the Infirmary Officer, to relieve
another bid post position, the POC Officer. Even if the Colflesh Awards were
precedential, the Department’s actions do not violate the Colflesh Awards. Third,
as Arbitrator De Treux recognized, the Association “has not cited to any provision
of the [CBA] or the Colflesh Awards that would suggest the [Department] is
prohibited from blending bid post positions to provide relief.” (R.R. at 179a.)
We agree with Arbitrator De Treux’s conclusion.
      The Association’s next argument is that “[a]n arbitrator, reviewing a
[collective bargaining agreement] under the PERA, may utilize the past practices of
the parties in order to properly determine the issue(s) before the parties to interpret
the [collective bargaining agreement].” (Association’s Brief at 24.) We have held
that a past practice
      must be shown to be the accepted course of conduct characteristically
      repeated in response to the given set of underlying circumstances.
      That is not to say that the course of conduct must be accepted in the
      sense that both parties [have] agreed to it, but rather that it must be
      accepted in the sense of being regarded by the [parties] involved as the
      normal and proper response to the underlying circumstances presented.


                                          15
Penns Manor Area Sch. Dist. v. Penns Manor Area Educ. Support Pers. Ass’n,
953 A.2d 614, 618 (Pa. Cmwlth. 2008) (emphasis omitted) (quoting Allegheny Cnty.
v. Allegheny Cnty. Prison Emps. Indep. Union, 381 A.2d 849, 852 n.12 (Pa. 1977)).
Evidence of past practice can be used by an arbitrator to review the issue of the
collective bargaining agreement in the following situations:
      (1) to clarify ambiguous language; (2) to implement contract language
      which sets forth only a general rule; (3) to modify or amend apparently
      unambiguous language which has arguably been waived by the parties;
      and (4) to create or prove a separate, enforceable condition of
      employment which cannot be derived from the express language of the
      [collective bargaining agreement].

Allegheny Cnty., 381 A.2d at 852. The Association argues that Arbitrator De Treux
“used evidence of the parties’ past practices to clarify the ambiguous language in the
CBA regarding bid post relief positions.” (Association’s Brief at 25.) Specifically,
Arbitrator De Treux highlighted the fact that the parties have split bid posts for other
CO positions by express agreement. The Association submits that the parties to the
CBA agreed to split bid the Outside Perimeter position and the CCTV position and,
absent the Association agreeing to do the same with the POC bid post relief position,
Arbitrator De Treux’s award is logically inconsistent. (Id.) We disagree with the
Association’s argument.
      First, as we have already recognized, Article 2, Section 1 of the CBA gives
the Department broad management rights to operate the Commonwealth’s SCIs, but
those rights are limited if the issue is part of the CBA, and Article 33,
Section 18 addresses numerous matters related to bid post positions. We conclude
that together both sections of the CBA provide an appropriate legal foundation for
Arbitrator De Treux to determine whether the Department’s use of the Infirmary



                                          16
Officer to provide split bid post relief to the POC Officer violated the terms of the
CBA.
       Second, while Arbitrator De Treux referenced the parties’ past practice of
agreeing to split bid the Outside Perimeter position and the CCTV position, he also
recognized the Association had not offered an operational argument for the use of a
split bid between the POC Officer and the Utility Officer. Arbitrator De Treux
appropriately relied on Major Taylor’s testimony “on the efficiency of a split bid
between the POC Officer and [the] Infirmary Officer” which was unrefuted by the
Association. (R.R. at 179a, 180a.) The fact that the parties agreed to split bid the
Outside Perimeter position and the CCTV position in the past does not mean that
Arbitrator De Treux was confined, especially in the absence of argument from the
Association on the merits of the Department’s resolution to the issue, to conclude in
this arbitration that the Department’s resolution was not within the scope of the
CBA.
       Finally, the Association argues that the Department’s managerial prerogative
is an insufficient basis to split a bid post relief, contrary to the Colflesh Awards, and,
therefore, does not logically flow from the CBA. We previously addressed that
Arbitrator De Treux correctly determined the Department’s managerial rights under
Article 1, Section 2 of the CBA are restricted to the extent the CBA addresses the
topic in Article 33, Section 18. Arbitrator De Treux further determined that the
Department’s use of the Infirmary Officer position to provide relief to the POC
Officer position did not violate Article 33, Section 18 of the CBA.
       Our review of the record indicates that during the arbitration process the
parties had the opportunity to present their cases, along with evidence that one
position, such as the Utility Officer, would be better as a relief position for the bid


                                           17
post rather than the Infirmary Officer. Arbitrator De Treux, relying on Major
Taylor’s unrefuted testimony as to the efficiency of a split bid relief between the
POC Officer and the Infirmary Officer, concluded that the Department could split
bid the POC bid post relief position. We conclude that Arbitrator De Treux’s Award
meets the second factor of the essence test because it is rationally derived from
the CBA.
                              III. CONCLUSION
      Because the arbitration does not violate either factor of the essence test, we
affirm Arbitrator De Treux’s award.




                                         P. KEVIN BROBSON, Judge




                                        18
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State Corrections          :
Officers Association,                   :
                        Petitioner      :
                                        :
            v.                          :   No. 203 C.D. 2020
                                        :
Department of Corrections,              :
State Correctional Institution          :
at Benner,                              :
                           Respondent   :



                                     ORDER


      AND NOW, this 15th day of December, 2020, the arbitration award dated
January 20, 2020, is hereby AFFIRMED.




                                        P. KEVIN BROBSON, Judge